In an action to recover damages for personal injuries sustained by plaintiff when she fell because of an alleged defective condition of a sidewalk, plaintiff appeals from a judgment in favor of the defendant. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. During the plaintiff’s case, counsel attempted to show that his client was suffering from defective vision at the time of the accident. Such proof was proper at that time on the question of the contributory negligence of the plaintiff, but the court sustained an objection thereto. This was prejudicial error. (Shields v. Consolidated Gas Co., 193 App. Div. 86.) Further, it was error to charge, in effect, that no liability could be east upon the city unless the hole or defect in the street was at least four inches deep. (Loughran v. City of New York, 298 N. Y. 320.) Carswell, Johnston, Sneed and Wenzel, JJ., concur; Nolan, P. J., concurs in the result.